Order entered January 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01486-CR
                                     No. 05-13-01487-CR

                           KENNETH RAY TURNER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                    Trial Court Cause No. F13-51238-H & F13-51239-H

                                           ORDER
       Before the Court is appellant’s January 16, 2015, motion for extension of time to file his

motion for en banc reconsideration. We GRANT appellant’s motion and consider his motion for

en banc reconsideration received on January 16, 2015, properly before the Court.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE